Citation Nr: 0726890	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  96-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative disc disease at L5-S1, to include as secondary 
to bilateral chondromalacia. 


REPRESENTATION

Veteran represented by:	Joshua J. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which, in part, denied service connection 
for a back condition. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Atlanta RO in February 2007.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.

Reasons for Remand 

Additionally submitted evidence

After the veteran's February 2007 hearing, additional 
evidence was submitted in the form of medical opinions, lay 
statements and copies of medical treatise articles.  This 
evidence was not previously associated with the veteran's 
claims folder, it has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record. 
See 38 C.F.R. §§ 19.9, 20.1304 (2006).  

Without a written waiver of initial RO consideration of the 
additional records, this case must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

Medical opinion

In June 2007 the veteran submitted the opinion of Dr. J.D.  
Based on this opinion and correspondences from the veteran's 
representative it appears that the veteran is seeking service 
connection on a direct and secondary basis.  

In order to establish service connection on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability. See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

With respect to this claim, elements (1) and (2) have 
arguably been met.  A review of the record reveals evidence 
of a current back disability and the veteran was service-
connected for bilateral chondromalacia in June 1974.  

With respect to Wallin element (3), the veteran has submitted 
the medical statement of Dr. J.D. who stated that the veteran 
"developed recurrent lower back pain as a result of many 
years of bilateral knee pain."  However, Dr. J.D. was not 
provided a copy of the veteran's medical file in making his 
determination and did not comment on the veteran's post 
service car accident or back injury at the Hamilton Medical 
Center.  The Board therefore believes that this opinion is 
incomplete and leaves certain medical questions unanswered. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions], See also Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his lower back 
disability.  Any records so identified and 
obtained should be associated with the 
veteran's VA claims folder.  

2.  VBA should make arrangements for the 
veteran to be examined for the purpose of 
addressing the current severity of his 
back disability.  A report should be 
prepared and associated with the veteran's 
VA claims folder.

3.  The veteran's claims folder should then 
be referred for review by an appropriately 
qualified physician.  The reviewing 
physician should provide an opinion as to 
whether the veteran's back disability is as 
least as likely as not related to his 
military service, and whether the veteran's 
back disability is as least as likely 
related to his service-connected bilateral 
chondromalacia or to any other service-
connected disability.  The reviewer should 
specifically comment on the significance of 
the veteran's in-service lumbosacral 
strain, post service injuries and the 
medical report of Dr. J.D.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

4.  After completing any additional 
development which is deemed necessary, VBA 
should then review the record, to include 
all newly submitted evidence, and 
adjudicate the veteran's claim on a direct 
and secondary basis.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



